OPINION — AG — **** CIVIL ACTION AGAINST SCHOOL DISTRICT AND OFFICIALS — PAYMENT OF LEGAL FEES **** WHEN A SCHOOL DISTRICT AND ITS BOARD OF EDUCATION IS NAMED AS A DEFENDANT IN A CIVIL ACTION, EXPENDITURES FROM PUBLIC FUNDS FOR PAYMENT OF ATTORNEYS FEES AND OTHER LEGAL COSTS OF DEFENSE ARE PROPER. WHEN INDIVIDUAL BOARD MEMBERS ARE NAMED AS DEFENDANTS IN CIVIL ACTION, PUBLIC EXPENDITURES FOR PAYMENT OF THE COSTS OF THEIR DEFENSE ARE PROPER WHEN THE BOARD MEMBERS ARE NAMED ONLY IN THEIR OFFICIAL CAPACITY AND WHEN NO INDIVIDUAL LIABILITY IS SOUGHT TO BE IMPOSED. WHEN MEMBERS OF A LOCAL SCHOOL BOARD OF EDUCATION ARE NAMED IN CIVIL ACTION IN THEIR INDIVIDUAL CAPACITY IN CASES WHERE AN INDIVIDUAL LIABILITY IS ASSERTED, PAYMENTS FROM PUBLIC FUNDS OF THE LEGAL COSTS OF DEFENSE AGAINST THIS INDIVIDUAL LIABILITY ARE IMPROPER. WHEN A SCHOOL SUPERINTENDENT AND A PRINCIPAL ARE NAMED AS INDIVIDUAL DEFENDANTS IN A CIVIL ACTION INVOLVING THEIR PERFORMANCE OF OFFICIAL DUTIES, THEY MUST ARRANGE FOR PAYMENT OF THE LEGAL COSTS OF THEIR DEFENSE UNLESS THE BOARD OF EDUCATION HAS ASSUMED THE RESPONSIBILITY OF DEFENDING SUCH ACTIONS AS PART OF THE COMPENSATION OF THE EMPLOYEES IN A PREVIOUSLY NEGOTIATED EMPLOYMENT CONTRACT.  CITE: 70 O.S. 1972 Supp., 5-117 [70-5-117]; ARTICLE V, SECTION 11, ARTICLE V, SECTION 15, ARTICLE V, SECTION 19 (LARRY PAIN) ** SEE: OPINION NO. 96-043 (1996) **